Per curiam,

Judge Ashe and Judge Williams
We have often decided, and we are now of opinion, that the. State having granted vacant lands, the first patentee will he entitled to hold them, notwithstanding any attendant circumstances that render it voidable, until it be actually avoided in the Court of equity; and that it cannot be avoided by any parol evidence given to a jury on a trial in ejectment, but the jury may find a special verdict if they please, subject as to this point to the opinion of the Court.; — But the jury did not agree, and one of them was withdrawn.
Afterwards, at a subsequent term, the Court holding the same doctrine, there was a verdict and judgment for , the Defendant.
Note. - Vide Reynolds v. Flinn, & the references in the note ante 106.